AVIVA PLC VIA EDGAR September 16, 2011 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attn:Jim B. Rosenberg Re:Aviva plc Form 20-F for the Year Ended December 31, 2010 Filed March 24, 2011 File No. 1-34486 Dear Mr. Rosenberg, Our counsel, Dewey & LeBoeuf LLP, appreciated the opportunity to speak with your colleague Sasha Parikh on September 16, 2011 in connection with the staff’s comment letter dated September 14, 2011, with respect to the above-referenced filing. As discussed, our financial accounting teams are reviewing the comments and need additional time in order to prepare our response.We intend to file a response that we expect will address your comments in a complete and detailed manner by October 14, 2011.We understand, based on the staff’s discussion with our counsel, that this extension request will be acceptable. If you have any comments, or would like further information, please contact the undersigned at +44 20 7662 2525, or Mr. Joseph D. Ferraro with the London Office of Dewey & LeBoeuf LLP at +44 20 7459 5125. Sincerely, /s/ David F.S. Rogers David F.S. Rogers Chief Accounting Officer cc:Ms. Sasha Parikh Staff Accountant Securities and Exchange Commission Mr. Andrew Moss Chief Executive Officer Aviva plc Mr. Joseph D. Ferraro Dewey & LeBoeuf LLP LN 552483.2
